Title: From Thomas Jefferson to George Jefferson, 8 December 1806
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                            
                            Washington Dec. 8. 06.
                        
                        I inclose you a draught of the Treasurer of the US. on the collector at Richmond for 550. D. to cover a
                            draught I have this day made on you in favor of Burgess Griffin for 520. D. & interest thereon from Sep. 8. last till
                            paid. this is at sight; but as it goes by post round by New London, it will probably be a fortnight before it will be
                            presented. I inclose you Burgess Griffin’s signature, as I expect he will indorse the order to a mr Penn or some other
                            for him.
                         A mr William Frost of Norfolk was to take on from that place & deliver to you a kental of dumb fish.
                            some doubt of it’s miscarriage having arisen, will you be so good as to inform me whether you have recieved it. if you
                            have I must ask the favor of you to forward it to mr Bacon my manager at Monticello.
                         Mr. Duval informs me he left with you an original & a copy of a profile of my revered friend, mr Wythe,
                            to forward to me the one or the other at my election. I have prayed of him to reserve whichever he chuses, and of you to
                            forward me the other, not folded up, but wrapped on a round stick or roller. Accept my affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    